Citation Nr: 1814934	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 through December 1975 and from March 1976 through September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Testimony was received from the Veteran during a July 2013 Board hearing; however, testimony regarding his claim for service connection for PTSD was not taken because that issue was not ripe at that juncture for the Board's jurisdiction.  The Board notes also that the Veteran expressly declined to schedule a Board hearing concerning his PTSD claim in the November 2011 VA Form 9 that perfected his appeal as to that issue.  Neither the Veteran nor his representative has made a request for a hearing in connection with his PTSD claim.

This matter was remanded previously by the Board, more recently in July 2016, for additional claims development.  That development has been completed and the matter now returns to the Board for de novo review.

The Board observes also that this appeal initially included issues concerning the Veteran's entitlement to service connection for a right knee disorder and a compensable disability rating for right ear hearing loss.  The issue concerning the Veteran's right ear hearing disability was already denied by the Board in its July 2016 decision and remand.  Service connection for degenerative joint disease and instability in the Veteran's right knee was granted by the AOJ in a September 2017 rating decision.  As those issues have been fully adjudicated, they no longer remain in an appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD that resulted from military sexual trauma.  To that end, he identifies in his claims submissions the name of the alleged perpetrator, Lance Corporal W.E.S.; that the events occurred between 1977 through 1979; and that he was attached to Marine Wing Support Group, 37 Marine Corps Air Station, El Toro during the period that the MST events occurred.  Notably, the Veteran also recalls that the Lance Corporal W.E.S. was the subject of a military investigation for events similar to those alleged her by the Veteran and that the investigation was conducted by NCIO Staff Sergeant C.B.  Apparently, the investigation may have ultimately led to Lance Corporal W.E.S. being separated from service.

The assembled service department records contain no references to the MST events reported by the Veteran.  In its claims development and pursuant to the Board's previous remand, the AOJ has undertaken exhaustive efforts through multiple agencies to locate additional information and evidence that might corroborate the Veteran's assertions of MST.  Despite those efforts, no such information or evidence has been found.

The Board recognizes that where MST has been alleged, evidence from sources other than the Veteran's service department records may be considered to corroborate the reported stressor.  38 C.F.R. § 3.304 (f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Such evidence can include evidence of behavioral changes after the alleged stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2017).

Here, the service personnel records reflect that the Veteran received generally favorable performance reviews over the majority of his service as a counselor.  Marine Fitness Reports suggest, however, that there may have been some deterioration in the Veteran's performance at the latter portion of his active duty service.  In that regard, a February 1987 Fitness Report mentions that the Veteran had been counseled and/or reprimanded on multiple occasions over the previous year for an instance of falsely reporting his whereabouts while conducting personal business during his duty hours; failing to maintain timely entries for his counseling sessions with his patients; presenting an unmilitary appearance; and, having clashes with other servicemen.  Ultimately, a March 1987 determination found that the Veteran was performing his duties at the level of an "average Marine" and conjectured that his motivation appeared to be affected by stress related to his duties as a drug and alcohol counselor.

In conjunction with the foregoing performance issues, the extent of the factual detail provided by the Veteran in his claim submissions suggests that it is at least plausible that the alleged MST events occurred.  Still, the service department records show that the Veteran was able to complete the terms of his service through September 1987, for years after the reported MST events occurred in the late 1970's.  Also, the service department records show that the Veteran was able to maintain a high level of performance of his duties for several years after the reported MST events, which appears to be somewhat inconsistent with the conclusion that the Veteran's decrease in performance in 1987 is an early manifestation of PTSD related to MST that occurred several years before.

In view of the foregoing, the Veteran should be afforded a VA examination of his PTSD to determine whether he has a current psychiatric disorder, the nature of that disorder, and whether the diagnosed disorder has features that are consistent with being attributable to an in-service injury or event, to include the alleged events of MST.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his PTSD since October 2014.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his PTSD.  If so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from October 2014 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should provide a mental health diagnosis.  The examiner should also provide opinions as to each of the following questions:

(a) are there any features of the Veteran's disorder that are consistent with being attributable to an in-service injury or event, to include MST?

(b) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's disorder was sustained during his active duty service?

(c) is it at least as likely as not that the Veteran's disorder was caused by or resulted from an injury or event that occurred during his active duty service, to include MST?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a report that is associated with the record.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




